El Juez Asociado Señor Marrero
emitió la opinión del tribunal.
En representación y para beneficio de ciertos obreros, el Comisionado del Trabajo de Puerto Rico instó demanda ante el Tribunal de Distrito de San Juan en que alegó sustan-cialmente que el demandado Arturo Picó, Jr., era dueño de un edificio de acero situado en Río Piedras y que el otro de-mandado fué el contratista que para dicha construcción uti-lizó aquél; que los empleados en cuya representación y bene-ficio formula su demanda trabajaron para dichos deman-dados en la construcción antes mencionada, según se expresa en seguida;
(a) Carmelo Martínez, en calidad de “aparejador” y *656maestro de obra, 61% horas regulares a razón de $1.10 por hora, entre el 7 y el 15 de octubre de 1948;
(b) Leoncio Montañez, en calidad de “aparejador”, 56 horas a razón de 82 centavos por hora, entre el 7 y el 14 de octubre de 1948, de las cuales 44 son regulares y 12 extras;
(c) Luis Torres, en calidad de “aparejador”, 113% horas entre el 30 de septiembre y el 15 de octubre de 1948, a razón de 60 centavos por hora regular, siendo 105 horas regulares y 5% horas extras; y
(d) Santos Rivera, en calidad de “aparejador” y a razón de 60 centavos por hora regular trabajó 106% horas entre el 1 y 15 de octubre de 1948, siendo 98% horas regulares y 8 horas extras.
Que los demandados se han negado y se niegan a pagar a dichos obreros las sumas de dinero que a cada uno de ellos adeudan; y que en adición a los $277.41 adeudados por los demandados a dichos obreros, se reclama de aquéllos una suma igual por concepto de penalidad.
Librada por el tribunal la citación correspondiente y no-tificados de la misma los demandados, sólo compareció Picó, Jr. (1) Alegó en su contestación, entre otras defensas es-peciales, que la demanda no aduce hechos constitutivos de una buena causa de acción en su contra y que la misma ha prescrito. Posteriormente el tribunal inferior dictó sen-tencia declarando con lugar la defensa de prescripción. De esa sentencia apeló el demandante. Sostiene en su alegato que el tribunal inferior erró „ “al resolver que la causa de ac-ción en este caso no procedía contra el demandado Arturo Picó, hijo, por haberse radicado la demanda más de un año después de realizado el trabájo cuya compensación se reclama por los obreros envueltos en el mismo.”
 Al discutir ese error el apelante sostiene que habiéndose establecido en este caso una acción personal en co-*657bro de salario al amparo del Decreto Mandatorio núm, 11, (2) el derecho de los obreros a reclamar los salarios deven-gados no prescribe hasta tres años después de haberse de-jado de prestar los respectivos servicios, citando el artículo 1867 del Código Civil, edición de 1930, y el caso de Muñoz v. Corte, 63 D.P.R. 236; conviene en que de haberse esta-blecido en el caso de autos una reclamación de salarios para ejecutar el gravamen que estableció la ley sobre la obra de que era dueño Arturo Picó, hijo, dicha acción estaría pres-crita por los fundamentos que el ■ depiandado señala en sus defensas especiales; admite que no trata en este caso de eje-cutar el gravamen legal que se constituye sobre la obra cons-truida cuando el obrero o empleado ha dejado de percibir el importe de sus salarios, y que por el contrario la establecida es una acción personal en cobro de salarios que en forma alguna se orienta a ejecutar gravamen de clase alguna sobre el edificio que construyeron los obreros para el codemandado Picó, hijo; y finalmente manifiesta que son dos los medios que tiene un obrero de construcción para cobrar a su patrono el salario devengado; (1) el de la ejecución del gravamen que establece la Ley 73 de 4 de mayo de 1931, el cual viene obligado'a utilizar dentro del año de haber concluido el tra-bajo cuyo pago se reclama; y (2) el de la acción personal en reclamación de salarios, que puede ejercitar dentro de los tres años de haber prestado los servicios a su patrono.
La Ley 73 de 1931 (pág. 459) provee que el importe total de los salarios que devengare un obrero o empleado que tra-baje en la construcción, ampliación, conservación o repara-ción de cualquier obra, casa o edificio constituirá un gravamen sobre dicha propiedad y que el mismo -gozará de prefe-rencia en cuanto a su pago sobre todas las demás deudas del propietario, con las excepciones establecidas por ley. Dis-*658pone también en su sección 4, según fué enmendada por la Ley 2 de 28 de febrero de 1942 (pág. 288) que “Ninguna ac-ción o reclamación podrá establecerse contra el propietario o cesionario de la obra, un (1) año después de haber con-cluido el trabajo cuyo pago se reclama”.
Por otra parte, la Ley 379 de 15 de'mayo de 1948 (pág. 1255) Para Establecer la Jornada de Trabajo en Puerto Rico, etc., en su artículo 10, luego de proveer que en las obras de construcción, reconstrucción, reparación o mejora de pro-piedad el empleado tendrá derecho a compensación adicional a base de tipo doble de salario por las horas extras de tra-bajo, así como que en tales casos el propietario o la persona para quien se haga la obra o realice el trabajo será solidaria-mente responsable con el contratista, subcontratista, ajus-tador, maestro de obra, agente o representante del patrono del pago de los salarios devengados en horas regulares y horas extras de trabajo, dispone que “ninguna acción o reclama-ción podrá establecerse contra el propietario o cesionario de la obra un año después de haber concluido el trabajo cuyo pago se reclama”.
De los preceptos de ley antes enunciados se desprende cla-ramente que ora se trate de una demanda en que el obrero exija el cumplimiento del gravamen mencionado en la Ley 78, supra, o de la reclamación personal a que alude la Ley 379 de 1948, la reclamación contra el propietario deberá ser hecha dentro del año de haberse concluido el trabajo cuyo pago se reclama. (3)
Como de la demanda se desprende que la labor rendida por los obreros en ella mencionados lo fué allá para los meses de septiembre y octubre de 1948, y la misma no fué radicada en el tribunal inferior hasta el 7 de febrero de 1950, el año a que se hace referencia en las citadas leyes ya había ex-*659pirado. En su consecuencia, el tribunal inferior actuó acer-tadamente al declarar con lugar la defensa de prescripción del demandado Picó, Jr.

Debe confirmarse la sentencia apelada.


O El codemandado José Wilfredo Cintrón no compareció en autos y en 20 de abril de 1950 se, dictó sentencia en su contra a instancias del demandante.


(2)E1 Decreto Mandatorio núm. 11, aprobado el 31 de mayo de 1946 y enmendado el 2 de octubre siguiente fija salarios mínimos, períodos máximos de labor y condiciones de trabajo para los empleados de la industria de la construcción.


(3)E1 artículo 1867 del Código Civil, edición de 1930, y el caso de Muñoz v. Corte, supra, citados por el apelante, no son de aplicación, toda vez que en el caso de autos tenemos disposiciones especiales que de manera específica otra cosa determinan.